DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 21 October 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0168468, hereinafter Taguchi in view of U.S. Pre-Grant Publication No. 2014/0017538, hereinafter Nakamori, U.S. Pre-Grant Publication No. 2013/0248268, hereinafter Matsuda ‘268, U.S. Patent No. 9,283,837, hereinafter Rawlinson and U.S. Patent No. 3,643,320, hereinafter Werner.

claim 1, Taguchi teaches an electrified vehicle (abstract).  The electrified vehicle includes a floor panel (50, “pan”), an engine exhaust passage (22, “exhaust system”), a vehicle frame and a battery (12) (paragraphs [0075, 0083]).  
The vehicle frame includes a first support structure (72/76) and a second support structure (74/78) (figure 5).
The battery (12) is mounted between the floor panel (50, “pan”) and the engine exhaust passage (22, “exhaust system”) (paragraphs [0095, 0100] and figures 2 and 3).  
The battery (12) is mounted between the first support structure (72/76) and the second support structure (74/78) (figure 5).
The battery (12) is mounted to the frame (72, 74, 76, 78) (paragraph [0095] and figure 5).
Taguchi does not provide full details on the structure of the battery.
Taguchi fails to teach: 1) a battery tray; 2) a heat shield mounted between the battery assembly and the exhaust passage; 3) a mounting assembly including a bushing at a first longitudinal end of the battery assembly and a second bushing at a second end of the battery assembly and a first bracket mounted to the first support structure and a first bolt.
Regarding 1), it is well-known in the art to secure vehicle batteries within a housing including a tray and a cover.  See, e.g. Nakamori who teaches a battery pack (9, “assembly”) for an electrified vehicle.  The battery pack (9, “assembly”) includes a tray (19), a cover (21) and multiple battery modules (17, “battery packs”) held between the tray (19) and the cover (21) (paragraphs [0030] and figure 2).  

Regarding 2), Matsuda ‘268 teaches that a heat insulating material (“heat shield”) is necessary between a battery module (12) and exhaust pipe (10) to protect the battery module from being overheated (paragraph [0031]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to position a heat insulating material (“heat shield”) axially between the battery and the exhaust pipe for the purpose of protecting the battery from the heat of the exhaust pipe.
Given that the exhaust pipe passes below the battery, it would further have been obvious to the ordinarily skilled artist before the invention was made to position the heat shield between the battery tray and the exhaust pipe for the purpose of protecting the battery from the heat of the exhaust pipe.
Regarding 3), Rawlinson teaches a battery pack (107, 109) mounted within an electrified vehicle (col. 1, lines 65-66).  Rawlinson’s mounting assembly includes a first bushing (125) at a first longitudinal end of the battery pack and a second bushing (125) at a second longitudinal end of the battery pack (figure 2).  Rawlinson teaches that the bushings may be used in combination with brackets (col. 6, lines 35-40).  Rawlinson does not provide explicit details on the interface between bushings, brackets and frame. Rawlinson teaches that the bushings provide vibration isolation to the battery pack (col. 5, lines 51-53).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mounting system including a first bushing at a first longitudinal end of the battery assembly and a second bushing at a second longitudinal end of the battery for the purpose of mounting the battery onto the vehicle and providing vibration isolation.
It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a system including brackets and bolts together with the bushings for the purpose of mounting the battery onto the vehicle frame such that vibration isolation can be achieved.
In the assembly of Taguchi as modified by Rawlinson and Werner, the first bracket (13) may be mounted to either cross member (76) or frame (72) (Taguchi’s figure 5).
Regarding claim 2, Taguchi teaches that the engine exhaust passage (22, “exhaust system”) is completely below the battery (12) (paragraphs [0095, 0100] and figures 2 and 3).  
claim 3, Taguchi teaches that the first support structure is a frame rail (72) or a cross member (76) of the frame.
Regarding claim 4, Taguchi as modified by Rawlinson and Werner teaches a second bracket (13) mounted to the second support structure (76 and 78) and configured to receive the second bushing. A second bolt (19) extends through an opening (13b) of the second bracket (13) and an inner sleeve (15) of the bushing assembly (14) to secure the bushing assembly (14) to the second bracket (13) (Werner’s col. 2, lines 38-49, 74-75 col. 3 lines 1-11, 20-32 and figures 1-5). 
Regarding claim 5, Taguchi teaches that the second support structure is a frame rail (74) or a cross member (78) of the frame.
Regarding claim 6, Taguchi as modified by Nakamori teaches spaces that are left between the battery modules (17) and the tray (19) (figure 7). The air in the spaces is an electrical insulator.
Regarding claim 9, Taguchi teaches a fuel tank (18) (paragraph [0075]). The battery (12) is mounted between the fuel tank (18) and cross member (78, “second support structure”) (figure 3). 
Regarding claim 10, Taguchi as modified by Rawlinson and Werner teaches that the battery (12) is suspended from the vehicle frame (72, 74, 76, 78) by the mounting assembly. 
Regarding claim 13, Taguchi as modified by Rawlinson and Werner teaches a second bracket (12) mounted to the battery and configured to receive the bushing assembly (14) (Werner’s col. 2, lines 38-40, 74-75; col. 3, lines 1-7).
claim 14, Taguchi as modified by Rawlinson and Werner teaches that the first bushing includes an inner tubular member (15, “sleeve”), an outer tubular shell (16, “casing”) and a flexible member (17) extending radially between the inner tubular member (15, “sleeve”) and the outer tubular shell (16, “casing”) (col. 2, lines 50-52 and figure 2).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0168468, hereinafter Taguchi in view of U.S. Pre-Grant Publication No. 2014/0017538, hereinafter Nakamori, U.S. Pre-Grant Publication No. 2013/0248268, hereinafter Matsuda ‘268, U.S. Patent No. 9,283,837, hereinafter Rawlinson and U.S. Patent No. 3,643,320, hereinafter Werner as applied to claim 1 above and further in view of U.S. Patent No. 5,590,524, hereinafter Moore.
Regarding claims 7 and 8, Taguchi as modified by Matsuda ‘268 teaches a heat shield between the battery tray and the engine exhaust passage (22, “exhaust system”).
Taguchi as modified by Matsuda ‘268 fails to teach that the heat shield is a metallic panel made of aluminized steel.
The use of heat shields for preventing heat from vehicle exhaust systems from damaging adjacent components in vehicle compartment is well-known in the art – see e.g. Moore who describes typical heat shields formed of aluminized steel (col. 1, lines 17-25).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form the heat shield from aluminized steel .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0168468, hereinafter Taguchi in view of U.S. Pre-Grant Publication No. 2014/0017538, hereinafter Nakamori, U.S. Pre-Grant Publication No. 2013/0248268, hereinafter Matsuda ‘268, U.S. Patent No. 9,283,837, hereinafter Rawlinson and U.S. Patent No. 3,643,320, hereinafter Werner as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2014/0017546, hereinafter Yanagi.
Regarding claims 11 and 12, Taguchi as modified by Nakamori teaches a thermal management system provided in front space S1 of the battery pack (paragraph [0043] and figure 3). The front space S1 is provided between the tray (19) and the multiple battery modules (17, “battery array”) (figure 3). 
Taguchi as modified by Nakamori does not provide specifics on the structure of the thermal management system.
Taguchi as modified by Nakamori fails to teach an inlet and outlet tube in the front space S1 and a fluid source external to the battery pack and configured to communicate a fluid into the inlet tube and receive the fluid back from the outlet tube.
The Yanagi reference shares an inventor with the Nakamori reference and describes a substantively analogous battery pack. Yanagi teaches that the thermal management system includes an evaporator (61) located at a location analogous to Yanagi’s front space S1. The evaporator includes an introducing passage (“inlet tube”) 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to integrate Yanagi’s thermal management system including the evaporator, external compressor (“fluid source”), introducing passage (“inlet tube”) and discharging passage (“outlet tube”) in the assembly of Taguchi as modified by Nakamori for the purpose of cooling the battery (12).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0168468, hereinafter Taguchi in view of U.S. Pre-Grant Publication No. 2014/0017538, hereinafter Nakamori, U.S. Pre-Grant Publication No. 2013/0248268, hereinafter Matsuda ‘268, U.S. Patent No. 9,283,837, hereinafter Rawlinson and U.S. Patent No. 3,643,320, hereinafter Werner as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2016/0083012, hereinafter Stenzenberger.
Regarding claim 15, Taguchi as modified by Werner teaches that the flexible member (17) is formed of a rubberlike material (col. 2, line 52).
Taguchi as modified by Werner fails to teach that the flexible member (17) includes rubber or polyurethane.
It is well-known in the art that the flexible member of a bushing may be formed of rubber – see, e.g. Stenzenberger (paragraph [0043]).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0168468, hereinafter Taguchi in view of U.S. Pre-Grant Publication No. 2014/0017538, hereinafter Nakamori, U.S. Pre-Grant Publication No. 2013/0248268, hereinafter Matsuda ‘268, U.S. Patent No. 5,590,524, hereinafter Moore, U.S. Patent No. 9,283,837, hereinafter Rawlinson and U.S. Patent No. 3,643,320, hereinafter Werner.

	Regarding claim 16, Taguchi teaches an electrified vehicle (abstract).  The electrified vehicle includes a floor panel (50, “pan”), an engine exhaust passage (22, “exhaust system”), a vehicle frame, and a battery (12) (paragraphs [0075, 0083]).  
The battery (12) is mounted completely below the floor panel (50, “pan”) and completely above the engine exhaust passage (22, “exhaust system”) (paragraphs [0095, 0100] and figures 2 and 3).  
The battery (12) is mounted to the frame (76, 78) (paragraph [0095] and figure 5).
Taguchi does not provide full details on the structure of the battery.

Regarding 1), it is well-known in the art to secure vehicle batteries within a housing including a tray and a cover.  See, e.g. Nakamori who teaches a battery pack (9, “assembly”) for an electrified vehicle.  The battery pack (9, “assembly”) includes a tray (19), a cover (21) and multiple battery modules (17, “battery packs”) held between the tray (19) and the cover (21) (paragraphs [0030] and figure 2).  
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a tray and a cover as taught by Nakamori for the purpose of providing a secure enclosure for Taguchi’s battery.
Regarding 2), Matsuda ‘268 teaches that a heat insulating material (“heat shield”) is necessary between a battery module (12) and exhaust pipe (10) to protect the battery module from being overheated (paragraph [0031]).
The use of heat shields for preventing heat from vehicle exhaust systems from damaging adjacent components in vehicle compartment is well-known in the art – see e.g. Moore who describes typical heat shields formed of aluminized steel (col. 1, lines 17-25).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to position an aluminized steel heat shield axially between the battery and the exhaust pipe for the purpose of protecting the battery from the heat of the exhaust pipe.

Regarding 3), Rawlinson teaches a battery pack (107, 109) mounted within an electrified vehicle (col. 1, lines 65-66).  The battery pack (107, 109) is mounted to the frame of the vehicle using bushings (125) and brackets (col. 6, lines 35-40 and figure 2). Rawlinson does not provide explicit details on the interface between bushings, brackets and frame. Rawlinson teaches that the bushings provide vibration isolation to the battery pack (col. 5, lines 51-53).
A system of brackets and bushings for mounting a vehicle component to a frame for the purpose of providing vibration isolation within a vehicle is known in the art – see, e.g. Werner (col. 1, lines 10-13). Werner teaches a first bracket (12) mounted to the vehicle component and a second bracket (13) mounted to the vehicle frame (11). A bushing assembly (14) is received within the first bracket (12). The bushing assembly (14) is further received within the second bracket (13) and a bolt (19) extends through opening (13b) of the second bracket (13) and an inner sleeve (15) of the bushing assembly (14) to secure the bushing assembly (14) to the second bracket (13) (col. 2, lines 38-49, 74-75 col. 3 lines 1-11, 20-32 and figures 1-5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mounting system including a bushing, a first bracket and a second bracket for the purpose of mounting the battery onto the vehicle frame such that vibration isolation can be achieved.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,468,645. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-6 in U.S. Patent No. 10,468,645 anticipate all of the limitations of instant claims 1-15.
Claims 11, 12, 14 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,468,645 in view of U.S. Pre-Grant Publication No. 2014/0017538, hereinafter Nakamori, U.S. Patent No. 3,643,320, hereinafter Werner and U.S. Pre-Grant Publication No. 2016/0083012, hereinafter Stenzenberger.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,468,645. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 in U.S. Patent No. 10,468,645 anticipate all of the limitations of instant claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759